Citation Nr: 0722256	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1977 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of January 2005 by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office (RO).  


FINDINGS OF FACT

1.  The veteran's only active service was from August 29, 
1977 to May 29, 1979.

2.  The veteran did not serve during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks nonservice-connected pension benefits.  He 
contends, in essence, that he has heart disease which results 
in the use of a pacemaker and prevents him from obtaining and 
maintaining gainful employment.  

In order to establish basic eligibility for non-service-
connected pension benefits, it must be shown that the 
applicant veteran served during a period of war. 38 U.S.C.A. 
§ 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  With 
exceptions not here applicable, VA presently recognizes the 
following as periods of war: January 1, 1817 through December 
31, 1898, inclusive; April 21, 1898 through July 4, 1902, 
inclusive; May 9, 1916 through April 5, 1917; April 6, 1917 
through November 11, 1918, inclusive; December 7, 1941 
through December 31, 1946, inclusive; June 27, 1950 through 
January 31, 1955, inclusive; August 5, 1964 through May 7, 
1975, inclusive; and August 2, 1990 through a date to be 
prescribed by Presidential proclamation or law. 38 C.F.R. § 
3.2 (2006).

In the present case, the Board finds that the veteran's claim 
for non-service-connected pension benefits must be denied as 
a matter of law.  The evidence clearly shows that the veteran 
served on active duty from August 29, 1977 to May 29, 1979.  
As outlined above, service during that time frame is not 
considered service during a period of war.  

The Board has considered testimony given by the veteran 
during a hearing held before the undersigned Veterans Law 
Judge in May 2007.  At that time, the veteran testified that 
he had active service from May 1976 to May 1979, and that at 
the time he started service troops were still returning from 
Vietnam.  The Board notes, however, that the service 
department has certified that the veteran's period of active 
duty did not begin until August 1977, rather than in May 1976 
as the veteran had testified.  Moreover, even service 
beginning in May 1976 would not qualify him for pension 
benefits.  In this regard, the Board notes that the Vietnam 
Era ended on May 7, 1975.  Thus, under undisputed facts, the 
period of war had ended before the veteran entered active 
service.  

The Board has considered a document submitted by the veteran 
showing that an expeditionary medal was awarded to some 
servicemen for operations in the Iranian/Yemen/Indian ocean 
during the period from December 8, 1978 to June 6, 1979.  
However, the issuance of expeditionary medals during a period 
of time does not transform that period into a period of war.  
The periods of war recognized by the VA are specified in the 
above referenced regulation, and do not include any period 
during which the veteran had active service.  Because the 
veteran has had no wartime service, he does not satisfy the 
basic eligibility requirements for non-service-connected 
pension.  As a result, his appeal must be denied.

The veteran was afforded a duty to assist notification letter 
in April 2005.  No additional notice is required.  The VA 
General Counsel has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
inapplicable where, as here, undisputed facts render a 
claimant ineligible for the benefit claimed and further 
factual development could not lead to an award. VAOPGCPREC 5-
2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal for basic eligibility for nonservice-connected 
pension benefits is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


